112 F.3d 515
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.FEDERAL TRADE COMMISSION, Plaintiff-Appellee,v.Tod A. SILVERS, individually and dba Alexander & Associates;Robert R. Silvers, individually;  Interstate, Inc., aCalifornia Corporation and dba Global E. Mag Group and NetSales, Defendants-Appellants.
No. 97-55007.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 25, 1997.

Before:  BROWNING, THOMPSON and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
Our inquiry is whether the district court abused its discretion by granting a preliminary injunction with asset freeze.  See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996);  see also FTC v. World Wide Factors, Ltd., 882 F.2d 344, 347 (9th Cir.1989).  The record before us shows that the district court did not rely upon an erroneous legal premise or abuse its discretion by concluding that appellee's showing of probable success on the merits was sufficient to warrant preliminary injunctive relief.  See FTC v. World Wide Factors, Ltd., 882 F.2d at 347.   The court's factual findings are not clearly erroneous.  See id.  Does 1-5 v. Chandler, 83 F.3d at 1152.


4
Accordingly, the district court order granting a preliminary injunction with asset freeze is AFFIRMED.



*
 The panel unanimously agrees that this case is appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3